internal_revenue_service department of the treasury number release date index numbers washington dc person to contact deann k malone id telephone number refer reply to cc psi plr-108471-00 date date legend decedent spouse lifetime trust trust trust trust date date dollar_figurex dollar_figurey dollar_figurez dear madam this letter responds to your letter dated date and subsequent correspondence submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code in addition you request a ruling regarding the validity of a reverse_qtip_election to be made when the qtip_election is made decedent died on date survived by spouse decedent’s will bequeathed the residue of his estate to lifetime trust under the terms of the lifetime trust on decedent’s death the trust estate was divided into three separate trusts trust plr-108471-00 trust and trust trust was funded with an amount equal to decedent’s available generation-skipping_transfer_tax_exemption under the terms of the lifetime trust agreement spouse shall receive the net_income from trust in quarterly or more frequent payments the trustee in his absolute discretion may make distributions of the principal up to the whole of trust to spouse if she needs funds for her proper health education support and maintenance in accordance with the standard of living to which she became accustomed to during decedent’s lifetime distributions of trust principal should not be made unless trust has been exhausted or the trustee determines it is impractical to raise funds from trust under the terms of the lifetime trust agreement on spouse’s death the trust estate shall be divided into two shares one share that is exempt from federal generation-skipping_transfer_tax exempt share and a second share consisting of the balance of the trust estate allocated to the child nonexempt share any share of trust that has an inclusion_ratio of zero as the result of an allocation of decedent’s exemption to that trust will be included in the exempt share decedent’s estate filed a form_706 federal estate and generation-skipping_transfer_tax return on or about date trust was not listed on schedule m or schedule r of form_706 in addition there were no allocations of decedent’s generation-skipping_transfer_tax_exemption made on schedule r of form_706 sec_5 of part of form_706 lists the value of trust as dollar_figurex decedent’s estate represents that trust was funded with dollar_figurey the executor of decedent’s estate relied on a qualified_tax professional to prepare the estate_tax_return according to the professional responsible for preparing the estate_tax_return the trusts have been administered in accordance with the lifetime trust agreement since the inception of the trusts at decedent’s death the professional failed to advise the executor of the estate of the proper way to make the necessary elections at the time the form_706 was originally filed thus the estate failed to make valid qtip and reverse qtip elections for trust you have requested an extension of time under sec_301_9100-1 to make a qtip_election under sec_2056 for trust in addition you request a ruling that a reverse_qtip_election for trust under sec_2652 will be valid if it is made on the same supplemental return on which a valid qtip_election is made pursuant to the relief granted under sec_301_9100-1 in this letter qtip_election sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-108471-00 sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election is made on the last filed estate_tax_return on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 plr-108471-00 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently we grant an extension of time for making the qtip_election under sec_2056 for trust the election must be made within days of the date of this letter the election should be made on a supplemental form_706 filed with the service_center where the original from was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose reverse_qtip_election sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax_exemption of dollar_figure which may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the plr-108471-00 generation-skipping_transfer_tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for generation-skipping_transfer_tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s generation-skipping_transfer_tax_exemption may be allocated to the qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made based on the facts submitted and the representations made we conclude that a reverse_qtip_election will be timely when made on the supplemental return where the qtip_election is made through a grant of relief under sec_301_9100-1 pursuant to this letter allocation of generation-skipping_transfer_tax_exemption an extension of time to make the qtip_election under sec_2056 does not extend the time to make an allocation of any remaining generation-skipping_transfer_tax_exemption under sec_2632 the allocation of the generation-skipping_transfer_tax_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual generation-skipping_transfer_tax_exemption not allocated within the time prescribed in sec_2632 is allocated automatically sec_26_2632-1 supplies the method for the automatic allocation of any unused generation-skipping_transfer_tax_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property as finally determined for purposes of chapter the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made in the case of trusts that are not included in the gross_estate the generation-skipping_transfer_tax_exemption is allocated on the basis of the date of death value of the trust no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer_tax with respect to the trust the automatic allocation is irrevocable in the instant case the estate did not allocate any of the decedent’s dollar_figurez available generation-skipping_transfer_tax_exemption therefore decedent’s generation-skipping_transfer_tax_exemption is allocated automatically in accordance with sec_2632 of the code and d of the regulations based on form_706 filed on date dollar_figurex of decedent’s exemption was automatically allocated to trust furthermore in view of the qtip and reverse qtip elections decedent’s remaining generation-skipping plr-108471-00 transfer_tax exemption of dollar_figurey will be automatically allocated in accordance with the rules of sec_2632 to trust except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
